FILED
7/20/2015 6:01:48 PM
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Brenda Carrillo

                                                         CAUSE NO. 2013-CI-07756


              M2G REAL ESTATE, LTD.                                                                            FILED IN
              F/K/A B&M REAL ESTATE, LTD.                                    §                     IN THE
                                                                                                        4thDISTRICT
                                                                                                            COURT OFCOURT   OF
                                                                                                                       APPEALS
                                                                                                          SAN ANTONIO, TEXAS
                                                                                                       TH
                        VS.                                                  §                      28807/21/2015
                                                                                                          JUDICIAL10:11:48
                                                                                                                    DSICTRICT
                                                                                                                           AM
                                                                                                          KEITH E. HOTTLE
              PETE ESCALANTE GUTIERREZ                                       §                         BEXAR COUNTY,
                                                                                                               Clerk TEXAS
              D/B/A FAST CASH REFUND EXPRESS


                                                            NOTICE OF APPEAL

                   Notice is hereby given that the Defendant, PETE ESCALANTE GUTIERREZ D/B/A FAST CASH REFUND
              EXPRESS, appeals from the Turnover Order signed June 18, 2015 and all adverse interlocutory rulings that merged
              into the judgment.
                   The order was signed in Cause No. 2013-CI-07756 in the 288th Judicial District Court of Bexar County. The
              appeal will be to the Fourth Court of Appeals.


                                                                                                            Respectfully submitted,


                                                                                 Maldonado Galvan Morales Hakeem & Diaz, PLLC


                                                                                                                   /s/ Jason Galvan

                                                                                                                Jason Galvan, Esq.
                                                                                                           State Bar No. 24038371
                                                                                                            924 McCullough Ave.,
                                                                                                       San Antonio, Texas 78215
                                                                                                   Phone: (210) 927-3412 Ext. 107
                                                                                                              Fax: (210) 921-0403



                                                        CERTIFICATE OF SERVICE

                   I hereby certify that on the 20th day of July 2015, a copy of the foregoing was served on the following pursuant
              to the Texas Rules of Civil Procedure:

              Paul T. Curl
              Brittany M. Weil
              Herbert S. Hill
              Curl Stahl Geis, PC
              700 North St. Mary’s Street, Suite 1800
              San Antonio, Texas 78205
              Telephone: (210) 226-2182
              Telecopier: (210) 226-1691


                                                                                                                   /s/ Jason Galvan
                                                                                                                 Jason Galvan, Esq.